Order entered July 13, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01099-CV

                                 LYNNE DUGGAN, Appellant

                                               V.

               TANGLEWOOD VILLA OWNERS ASSOCIATION, INC., Appellee

                        On Appeal from the 397th Judicial District Court
                                    Grayson County, Texas
                             Trial Court Cause No. CV-16-0304

                                           ORDER

       Before the Court is appellee’s July 12, 2018 motion to reinstate. Attached to the motion

is a certified copy of the June 27, 2018 United States Bankruptcy Court’s order dismissing

appellant’s bankruptcy case with prejudice. We GRANT appellee’s motion and REINSTATE

this appeal.

       Appellant filed a suggestion of bankruptcy on June 8, 2017, the same day that she filed

her motion for extension of time to file a motion for rehearing. In light of these events, we did

not rule on the extension motion and abated the appeal pending resolution of appellant’s

bankruptcy case. We now address appellant’s June 8, 2017 motion for extension of time to file a

motion for rehearing.
       Under the rules of appellate procedure, an appellant may file a motion for rehearing

“within 15 days after the court of appeals’ judgment . . . is rendered.” See TEX. R. APP. P. 49.1.

A court of appeals may extend the time for filing a motion for rehearing if the party “files a

motion complying with Rule 10.5(b) no later than 15 days after the last date for filing the

motion.” See TEX. R. APP. P. 49.8.

       The Court issued its memorandum opinion dismissing appellant’s appeal for want of

prosecution on April 21, 2017. Appellant’s motion for rehearing, due on or before May 6, 2017,

was filed May 23, 2017. Her motion to extend time to file the motion for rehearing was due no

later than May 22, 2017; appellant filed her motion on June 8, 2017, seventeen days after it was

due. See TEX. R. APP. P. 49.1, 49.8.

       We DENY appellant’s June 8, 2017 motion to extend time to file her motion for

rehearing as untimely.



                                                    /s/     MOLLY FRANCIS
                                                            JUSTICE